In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00109-CV

MARGARET ANN COLIA,                        §    On Appeal from the 342nd District
INDIVIDUALLY AND AS                             Court
REPRESENTATIVE OF THE ESTATE OF            §
MILTON COLIA, Appellant
                                           §    of Tarrant County (342-298286-18)
V.
                                           §    January 16, 2020

SCOTT EWING, D.O.                          §    Opinion by Chief Justice Sudderth



                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth